DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on June 1, 2022.
Claim 1 has been amended and is hereby entered.
Claim 22 has been canceled. Claims 7, 13 and 14 have been previously cancelled.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for forming a composite material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed April 27, 2020.
Claims 1 – 6, 8 – 12, 15, 16, 19 – 21 and 23 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
 Applicant argues that there is no indication that the low viscosity polymer of Applicants invention would work in Lee without the functionality required by Lee to make Lee successful. Examiner respectfully disagrees. The claim as amended is open-ended, meaning it does not preclude the addition of functional elements to the polymers as taught by Lee. Furthermore, Lee teaches the addition of functional elements to improve the bonding of the coating to thermoplastic liquid crystal polymers. The claim does not require that the primary fibers contain thermoplastic liquid crystal polymers.
Applicant argues that the polymers of Barber are heterogeneous polymers not homogeneous polymers. Examiner respectfully disagrees. Barber teaches copolymers having at least two discrete domains, but it is not apparent that the resulting polymer would be heterogenous as the resulting polymer has homogeneous properties over the entire polymer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6, 8 - 12, and 16 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the fiber-bonding agent composition comprises a homogeneous melt-processable vinylidene fluoride polymer. Applicant does not point to any particular location for support for this limitation. Examiner only finds reference to the word “homogeneous” in the specification at paragraph [0030] of the application as published. This paragraph teaches that the copolymers may have a heterogeneous or homogeneous distribution of monomers. This is not seen as support for the claim as amended, which refers to the polymer, not the distribution of the monomers as taught in the specification. Therefore, the claim amendment does not appear to have support in the specification as filed and appears to constitute new matter.
Claims 2 – 6, 8 – 12 and 16 – 21 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 6, 8 - 11, 15, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6433093) in view of Barber (US6187885).
As per claims 1 – 5, 8 – 10, 15, and 23, Lee teaches:
A fibrous composite material comprising primary fibers and a fiber-bonding agent composition comprising a homogeneous melt-processable vinylidene fluoride polymer (Column 1, Lines 65 – Column 2, Line 2: “A melt processable fluoropolymer composite article comprising at least one melt processable fluoropolymer… reinforced with fibrous thermoplastic liquid-crystal polymer.” & Column 2, Lines 26 – 30, “Typical examples include polymers and copolymers of monomers selected from among… vinylidene fluoride.” As the resulting polymer is homogenous in its properties, i.e. melting point, viscosity, etc., it is interpreted as being homogeneous as required by claim 1.)
Wherein the fiber-bonding agent composition has a melting point at least about 20°C below the melting point of the primary fibers (Column 3, Lines 64 – 67: “A liquid-crystal polymer having a melting point at least about 20C higher than the melting point of the melt processable fluoropolymer for fabrication is preferred for good melt-processability and heat stability.”)
The fiber-bonding agent composition is a fiber in the form of a multifilament fiber comprising the primary fiber as the core surrounded by the fiber-bonding agent composition (Fig. 1 shows a fluoropolymer composite fiber. Column 5, Lines 16 – 21: “Other methods that may be used for making the fluoropolymer composite fibers include ordinary methods of manufacturing bicomponent fibers, such as sheath-core process in which the liquid crystal polymer serves as the core component and the fluoropolymer serves as the sheath component.”)
While Lee teaches that the melt processable fluoropolymers that can be used “include polymers and copolymers of monomers selected from among tetrafluoroethylene, chlorotrifluoroethylene, hexafluoropropylene, perfluoro (alkyl vinyl ether), vinylidene fluoride and vinyl fluoride” (Column 2, Lines 26 – 30), Lee does not specifically teach a polymer with the claimed vinylidene monomer percent or the claimed melt viscosities and melting points.
Barber teaches melt processable copolymers of vinylidene fluoride and hexafluoropropylene. Barber teaches that the melt processable vinylidene fluoride-hexafluoropropylene copolymers contain about 1 to 20 % hexafluoropropylene by weight (Abstract). Barber teaches that particularly useful copolymers have melt viscosities in the range from about 1 to about 4 kilopoise (Column 11, Lines 56 – 67). Barber teaches that these resins display improved impact resistance and improved chemical resistance (Column 3, Lines 24 – 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a copolymer with the claimed vinylidene fluoride monomer units and the claimed melt viscosity, such as within the claimed range, as taught by Barber, motivated by the desire to produce resins with improved impact resistance and improved chemical resistance (Column 3, Lines 24 – 26), and in order to successfully practice the invention of Lee.
Barber appears silent with respect to the second heat melting point of the fluoropolymer. Since Barber teaches the same composition as disclosed by the Applicant, the property of second heat melting point is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 6, Lee teaches:
The fiber-bonding agent composition further comprises one or more additives selected from the group consisting of… pigments; dyes, colorant; antioxidants; … carbon black and solvents (Column 5, Lines 54 – 58: “If necessary, suitable additive may be included in the melt processable resin composite articles of the invention. Examples of such additives are antioxidants, light stabilizers, antistatic agents, fluorescent whiteners, colorants, and carbon black.”)
As per claim 11, Lee teaches:
The fiber bonding agent composition has been melt-processed into a fiber by a melting spinning process selected from the group consisting of multifilament extrusion (Column 5, Lines 34 – 36: “Examples of suitable fabrication techniques include… extrusion…”)
As per claim 16, Lee teaches:
The primary fibers are selected from the group consisting of… polycarbonates… (Column 3, Line 67 – Column 4, Line 3: “Illustrative examples of such liquid-crystal polymers include polyesters… Of these, polyesters are especially preferred.” Polycarbonate is polyester.  As Lee teaches polyesters generally, it would have been obvious to one of ordinary skill in the art to choose any known polyesters, including polycarbonate.)

Claims 12, 16 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6433093) in view of Barber (US6187885), as applied to claims 1 - 6, 8 - 11, 15, 16, and 23 above and further in view of Sasaki (US4521483).
As per claim 12, the prior art combination teaches all the limitations of claim 1. The prior art combination does not specifically teach:
Wherein said fiber-bonding agent composition is present in the fibrous material at from 1 to 49 percent by weight
Sasaki teaches bicomponent sheath core fibers having a sheath comprising a vinylidene fluoride resin and a core comprising a vinylidene fluoride resin (Abstract). Sasaki further teaches:
Wherein said fiber-bonding agent composition is present in the fibrous material at from 1 to 49 percent by weight (Example 2 of Sasaki teaches a volume ratio of 15% for the sheath portion and Example 5 of Sasaki reaches a volume ratio of 22% for the sheath portion. The sheath portion of Sasaki reads upon the fiber-bonding agent composition of the claimed invention. As the volume ratios of Sasaki show the sheath portion in a minority portion and as the polymers used in Sasaki for the core and sheath are similar, it is reasonable to expect that the volume ratio is similar to the weight ratio and therefore Sasaki teaches the presence of the fiber-bonding agent in a minor proportion, as claimed.)
It would have been obvious to one of ordinary skill in the art to provide the sheath portion of the prior art combination in the amount claimed because Sasaki teaches that the claimed range of the fiber-bonding agent is a suitable range for use of the sheath portion of a core-sheath fiber. 
As per claims 16 and 19 – 21, the prior art combination teaches primary fibers but not the claimed primary fibers, such as the primary fibers comprising fluoropolymer.
Sasaki teaches bicomponent sheath core fibers having a sheath comprising a vinylidene fluoride resin and a core comprising a vinylidene fluoride resin (Abstract). Sasaki teaches that these fibers have a small distribution of orientation between the core and the sheath, resulting in improved strength (Column 4, Lines 47 – 52). Sasaki further teaches:
Wherein said primary fibers are fluoropolymer selected from the group consisting of polyvinylidene fluoride homopolymer and polyvinylidene fluoride copolymers (Example 1 of Sasaki teaches a vinylidene fluoride homopolymer core material.)
It would have been obvious to one of ordinary skill before the effective filing date of the application to form a bicomponent fluoropolymer fiber wherein the core and sheath both contain a fluoropolymer, as taught by Sasaki, motivated by the desire to predictably improve the strength of the bicomponent fiber by creating a core-sheath fiber wherein the distribution of orientation between the core and sheath is small (Column 4, Lines 47 – 52).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789